Case 1:20-cv-05504-AT Document 77 Filed 07/28/20 Page 1 of 2
          Case 1:20-cv-05504-AT Document 77 Filed 07/28/20 Page 2 of 2




and MICHAEL J. RYAN, individually and as the
Executive Director of the New York City Board of
Elections,

                              Defendants.


ANALISA TORRES, District Judge:

     Plaintiffs’ motion to compel the testimony of Michael J. Ryan, Executive Director of the
New York City Board of Elections, ECF No. 71, is GRANTED as follows:

         It is ORDERED that Ryan shall appear to testify at the hearing scheduled on July 29,
2020, after the conclusion of any medical appointment, unless he provides to the Court, for in
camera review, the written medical opinion of his treating physician that he will not be capable
of testifying on that date. If Ryan is unable to testify on July 29, 2020, it is ORDERED that he
shall appear to testify on July 30, 2020, at a time to be set by further order.

       The Clerk of Court is directed to terminate the motion at ECF No. 71.

       SO ORDERED.

Dated: July 28, 2020
       New York, New York




                                                2
